Citation Nr: 1616464	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent from December 23, 2010, to April 12, 2011; and from August 1, 2011, to June 29, 2015 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent from June 30, 2015 for PTSD, to include whether a total disability rating based on individual unemployability due to service-connected disability (TDIU) is warranted solely for the service-connected PTSD.

3.  Entitlement to a TDIU prior to March 18, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from September 1970 to March 1972, November 1990 to July 1991, and February 2003 to November 2004 with additional time served in the South Dakota National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The December 2011 rating decision granted a 100 percent disability rating from April 13, 2011, to July 31, 2011, for a hospitalization over 21 days.  That portion of the rating for PTSD is unaffected by this decision.  

The Veteran filed a claim for service connection for residuals of a heart attack in March 2016.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an initial disability rating in excess of 30 percent for PTSD from June 30, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  From December 23, 2010, to April 12, 2011, and from August 1, 2011, to June 29, 2015, the Veteran's PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Prior to March 18, 2014, the probative, competent evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  From December 23, 2010, to April 12, 2011, and from August 1, 2011, to June 29, 2015, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  Prior to March 18, 2014, the criteria for a TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore additional notice under 38 U.S.C.A. § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in a September 2012 Statement of the Case.  Therefore, no further notice as to this claim is needed.

The Veteran's service treatment records, VA medical treatment records, Social Security Records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in October 2011, June 2012, and June 2013, with addendum opinions provided in December 2011 and November 2012.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board finds that these examinations are sufficient and adequate for rating purposes.  The VA examiners reviewed the service treatment records and lay statements and performed psychological examinations.  Further, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during the periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

December 23, 2010, to April 12, 2011; and August 1, 2011, to June 29, 2015

The Veteran's service-connected PTSD is rated as 30 percent disabling during this time frame.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to mental health symptoms, or occupational and social impairment with deficiencies in most areas, or total occupational and social impairment due to mental health symptoms.  The Veteran has a history of VA group therapy treatment for PTSD, and he has frequently been an active participant in the sessions.  He had ongoing therapy and had few symptom flare-ups until December 2010, when he was hospitalized for two days after expressing suicidal ideation.  He reported that he had been drinking alcohol, and at that time his medication was adjusted.  During the course of the hospitalization the VA treatment provider reported that the Veteran's symptoms improved with treatment and that his demeanor improved once he was no longer under the influence of alcohol.  During the mental status examination the Veteran had a linear thought process and his cognition was intact.  He was assigned a GAF score of 35.  

The Veteran continued to receive group therapy treatment for PTSD without incident, and in October 2011 the Veteran underwent VA examination in connection with his claim.  During the examination the Veteran reported stressors from active duty service, including seeing innocent people getting blown up and losing soldiers to improvised explosive devices.  Symptoms at the time included depressed mood, chronic sleep impairment, and mild memory loss.  These symptoms are contemplated in a 30 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The VA examiner opined that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Two months later the VA examiner provided an addendum opinion stating that the Veteran's previous anxiety condition led to exacerbation of his PTSD beyond the natural progression of the disease.  

In June 2012 the Veteran again underwent VA examination in connection with his claim and he asserted that he isolated himself from others due to his symptoms, but he also reported that he had been married for 39 years and had three children.  Symptoms at the time included anxiety and chronic sleep impairment.  These symptoms are contemplated in a 30 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The VA examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The Veteran continued to receive group therapy as well as individual therapeutic treatment, and in October 2012 the Veteran reported that he was doing badly in part due to situational stressors.  He asserted that he was having nightmares more frequently, although he noted that he was consuming alcohol regularly.  During the mental status examination the Veteran had a constricted affect and a bad mood, but his thoughts were logical; he was assigned a GAF score of 55.  Two months later the Veteran reported that he was doing poorly due to a death in the family, although at the time his mental status examination was normal and he was assigned a GAF score of 55. 

The Veteran improved with ongoing mental health treatment, and in April 2013 the Veteran reported that he was able to help his son-in-law do farm work, and that he had cut his alcohol intake in half.  During the mental status examination the Veteran exhibited a constricted affect but had a normal mood with logical and coherent thoughts.  He was assigned a GAF score of 55.  He continued to improve with treatment and two months later the Veteran reported that he wanted to resume volunteering with the Salvation Army.  

In June 2013 the Veteran underwent VA examination in connection with his claim, and at the time he reported that he only socialized with his immediate family.  Symptoms included depressed mood, anxiety, suspiciousness, and panic attacks occurring weekly or less often.  These symptoms are contemplated in a 30 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The Veteran also had difficulty in establishing and maintaining effective work and social relationships.  The VA examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiently and ability to perform occupational tasks only during periods of significant stress.  The Veteran continued therapy, and in the winter of 2013 the Veteran reported that he was working fewer hours on the farm with the season change, which caused his mood to decrease.  Nonetheless, his mental status examination was normal.  The Veteran continued to have some poor moods due to situational stressors, but he reported that he was coping well by attending church, using the grounding technique he learned in therapy, and decreasing his alcohol intake.  He consistently reported that his mental health was better with group therapy, and his therapist noted that he had made significant progress.  

The Board finds that during this time period, the Veteran's symptoms did not produce functional impairment that more nearly approximate the criteria for a rating in excess of 30 percent.  Specifically, the Board notes that the Veteran's VA treatment records throughout this period consistently noted that the Veteran had logical and coherent thought process.  Moreover, despite his symptoms of sadness, the Veteran's mental status examinations were relatively normal other than a constricted affect.  He was able to maintain his attention and concentration during his treatment sessions, and his therapists reported that he made significant improvement with ongoing treatment.  The Veteran himself reported improvement in his mental health condition with treatment.  Although the Veteran reported that he had some sadness, he was able to help his son-in-law with farm work regularly and participate in outside activities including attending church and volunteering with the Salvation Army.  The Veteran reported that he had difficulty relating to others, but he was able to participate in group therapy for PTSD; he reported deriving benefit from being able to discuss his military experience with others.  Moreover, he was able to maintain a relationship with his wife of 40 years as well as his three children.  The sum of the evidence suggests that the Veteran improved with consistent therapy and outside activities, and that he seemed to do well with limited alcohol intake.  The Board notes that the Veteran was consistently assigned GAF scores of 55 or greater, which suggests mild to moderate symptoms.  Treatment notes support the finding that the Veteran is entitled to a 30 percent disability rating, but no higher, during this time period.  

In addition, the symptoms reported during the VA examinations are contemplated by the currently assigned 30 percent rating, with the exception of the Veteran's difficulty in establishing and maintaining effective work and social relationships noted at the June 2013 examination.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Even considering the difficulty in establishing and maintaining effective work and social relationships, the June 2013 examiner still opined that overall the Veteran's PTSD was productive of no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiently and ability to perform occupational tasks only during periods of significant stress.  

The Board affords significant weight to the October 2011, June 2012, and June 2013 VA examiners' opinions, all of which opined that the Veteran had no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board affords these opinions significant probative weight because they are supported with sufficient rationale with consideration of findings on examination and the Veteran's treatment history and lay statements.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).

The Board has considered the benefit of the doubt doctrine.  However, because the evidence is against a finding of functional impairment comparable to occupational and social impairment with reduced reliability and productivity the assignment of a disability rating in excess of 30 percent for PTSD from December 23, 2010, to April 12, 2011; and from August 1, 2011, to June 29, 2015, is not warranted.  See 38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was primarily manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, irritability, isolationism, panic attacks occurring weekly or less often, and difficulty in establishing and maintaining effective work and social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Moreover, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional effects that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




TDIU

The United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The RO granted the Veteran a TDIU beginning March 18, 2014, and therefore the Board finds that it has been raised by the record.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran is currently service-connected for degenerative spondylosis with strain, thoracic spine; PTSD; multiple sclerosis; irritable bowel syndrome; cervical spondylosis; radiculopathy and neurological impairment due to multiple sclerosis, right upper extremity associated with cervical spondylosis; radiculopathy and neurological impairment due to multiple sclerosis, left upper extremity associated with cervical spondylosis; dislocation, right shoulder; urinary voiding dysfunction due to multiple sclerosis; neurological impairment, right lower extremity due to multiple sclerosis; neurological impairment, left lower extremity due to multiple sclerosis; medial meniscal and anterior cruciate ligament repair with surgical scar, right knee; tinnitus; and bilateral hearing loss.  Based on the combination of the Veteran's disability ratings, the Board finds that the Veteran met the schedular requirements under 38 C.F.R. § 4.16(b) on January 5, 2012.  Specifically, beginning that date the Veteran had an 80 percent combined disability rating.  Although the Veteran has had a 60 percent disability rating since December 28, 2010, there were no singular impairments (or multiple impairments of a single cause or etiology) rated at 60 percent.  As such, the Board finds that the minimum schedular criteria for TDIU are met effective January 5, 2012, but not before that date.  38 C.F.R. § 4.16(a).   

The next question is whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  See Hatlestad, 5 Vet. App. at 529.  Based upon a review of the record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment at any point during the appeal period prior to March 18, 2014.  

The Veteran previously worked as an environmental health and safety specialist.  He has completed 2 years of college.  The Veteran has indicated that he has not worked since December 2009 and that he lost his commercial driver's license because of his medication regimen for multiple sclerosis and PTSD.  He began receiving Social Security Administration disability insurance benefits in January 2013, and he alleged that his disabilities precluded him from working as of December 2010.  

At the outset, the Board notes that there is some discrepancy as to when the Veteran stopped working due to his service-connected disabilities.  The Veteran reported during the June 2012 VA examination that he had not worked since December 2010, but he later reported in the June 2013 VA examination that he had not worked since December 2009.  He also reported in his application for increased compensation based on unemployability that he last worked in December 2009, but he reported to the Social Security Administration that he became unable to work in December 2010.  However, his most recent employer reported that he worked full time, with no time lost, until approximately December 2011, no concessions were made due to disability, and he was terminated because he failed to show up for work.  The Board finds the report from the Veteran's previous employer to be the most probative evidence as to when and why the Veteran stopped working.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the Veteran in weighing credibility).  

As it pertains to the Veteran's employability as it relates to his PTSD, when the Veteran underwent VA examination in connection with his PTSD claim, both the June 2012 and June 2013 VA examiner opined that the Veteran's PTSD caused only a mild impairment in his occupational functioning due to his decreased concentration and irritability.  The October 2011 VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  

During the June 2012 VA examination, the Veteran asserted that he had mild to moderate social impairment due to his avoidance, shame, and irritability that led to conflict with others and affected his employability.  He also reported having difficulties with decreased concentration, irritability, and poor frustration tolerance.  Nonetheless, the Veteran noted that he had never had any significant conflict at work or that he was fired due to behavioral problems.  During the June 2013 VA examination, the examiner specifically stated that the Veteran's PTSD did not impair him from obtaining or maintaining gainful employment.  Based on the medical evidence the Board finds that the Veteran would not be precluded from working due to mental health symptoms.  There is no medical opinion to the contrary.  However, taking into account his lay statements the Board finds that he would be able to work in a position with limited social interaction.  

As it pertains to the Veteran's employability as it relates to his physical limitations, the Veteran reported having back and neck pain and MS which he attributed to his inability to work.  However, there is nothing to suggest that he would be precluded from sedentary employment.  Indeed, the June 2013 VA examiner who reviewed the Veteran's musculoskeletal complaints, including his back and neck pain and MS opined that the Veteran would still be capable of some sedentary and light work despite his physical limitations and that he was not unemployable.  The Veteran asserted that he would have difficulty sitting at a computer and using his arms, but there is no evidence that he has any deficits in arm strength or range of motion that would prohibit him from working at a computer.  Despite his cervical spine disability, there is no evidence of radiculopathy of the severity that it would keep him from manipulating objects with the hands.  He had full strength and reflexes in the upper extremities during the June 2013 VA examination.  

The June 2013 VA examiner also opined that the Veteran would not be able to do prolonged standing, excessive stair climbing, working overhead, medium to heavy lifting, or repetitive stooping, kneeling, or bending, but, again, there is nothing to suggest that he is precluded from sedentary employment.  No physician has ever stated that the Veteran is unemployable due to his service-connected disabilities.  The Veteran noted in his application for increased compensation based on unemployability that he met with vocational rehabilitation specialist and was advised that with his disabilities the job market would be very limited.  Nonetheless, the Board affords more weight to the opinions of the VA examiners, all of whom reviewed the Veteran's file and based their opinions on the medical evidence and the examination findings.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).    While all of the VA examiners placed limitations on the Veteran's ability to work, none of them determined that the Veteran was precluded him from working.  All of these opinions provided sufficient rationale and were based on the medical evidence as well as the Veteran's own lay statements.  

The medical evidence suggests that the Veteran's service-connected disabilities do not preclude employment at any time during the appeal period prior to March 18, 2014, especially sedentary work with minimal social interaction.  The Veteran is a high school graduate who has taken some college courses and has experience in management from previous employment as a records and safety inspector.  It is noteworthy that in determining the Veteran's ability to work, the State Agency Medical Consultant for the Social Security Administration opined that the Veteran would be able to do light exertional work, which is defined as lifting 20 pounds occasionally, 10 pounds frequently, and standing, walking, and sitting for six hours in an eight-hour workday with some additional postural and environmental limitations (greater than sedentary work).  While a Social Security Administration decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

Given the above analysis, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.  Thus, entitlement to TDIU is not appropriate in this case prior to March 18, 2014.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the assignment of ratings higher than those assigned by this decision, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  




ORDER

Entitlement to an initial disability rating in excess of 30 percent from December 23, 2010, to April 12, 2011; and from August 1, 2011, to June 29, 2015, is denied.

Entitlement to a TDIU prior to March 18, 2014, is denied.


REMAND

In June 2015 the Veteran underwent VA examination in connection with his claim for a TDIU.  At the time he reported having panic attacks multiple times per week and that he expressed irritability and suspiciousness by yelling at others.  He reported that although he was not working he have would hypothetically missed work due to PTSD symptoms, and that he would need every instruction written down to avoid forgetting tasks.  The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, memory loss for names of close relatives, own occupation, or own name, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought process or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, impaired impulse control, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, and disorientation to time or place.  Some of these findings appear to be conflicting with the examiner's note that the Veteran was "well engaged" and "cooperative;" for example, this note seems in conflict with the findings of spatial disorientation, grossly inappropriate behavior, persistent delusions or hallucinations, and disorientation to time or place.  Given the conflict in the report, an addendum opinion should be sought from the examiner.  If the examiner is unavailable, the Veteran should be reexamined.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the file to the examiner who conducted the June 2015 VA PTSD examination to address the perceived discrepancy between the reported symptoms (spatial disorientation, grossly inappropriate behavior, persistent delusions or hallucinations, and disorientation to time or place) and the note that the Veteran was "well engaged" and "cooperative."  If the examiner is not available, the Veteran should again be examined to determine the current severity of his service-connected PTSD.  

2.  Then, the record should again be reviewed and the AOJ should consider the issue of entitlement to an initial disability rating in excess of 30 percent from June 30, 2015 for PTSD, to include whether a TDIU is warranted solely for the service-connected PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


